Citation Nr: 1229226	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-20 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Army from January 1957 to September 1983.  His awards and decorations include the Combat Infantryman Badge (CIB) and Purple Heart Medal, among others.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

This case previously reached the Board in July 2010.  In a July 2010 decision, the Board denied entitlement to an initial disability rating greater than 30 percent for PTSD and denied entitlement to a TDIU. 

The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2012 Memorandum Decision, the Court vacated the Board's decision as to the both issues.  The Court remanded both issues to the Board for further development consistent with the Court's instructions, as discussed further below. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO in Winston-Salem, North Carolina.  VA will notify the Veteran if further action is required.



REMAND

Per the Court's March 2012 Memorandum Decision, the Court instructed the Board to do the following: (1) provide adequate reasons and bases for its denial of an initial disability rating greater than 30 percent for PTSD, in light of the Board's Colvin violation in how it addressed a global assessment of functioning (GAF) score of 40 in a private report; (2) provide adequate reasons and bases for its determination that the Veteran was not entitled to a TDIU, this time considering whether the Veteran's service-connected disorders, considered alone, prevent him from securing or following a substantially gainful occupation, without consideration of his nonservice-connected disorders and advancing age; and (3) address whether the Veteran's service-connected abdominal and splenectomy disorders are related to an obstructed bowel disorder, which the Board has already acknowledged contributed to the Veteran's unemployability.  

However, in order to effectuate the Court's request, the Board finds that additional development of the evidence is required.

First, the Veteran's VA treatment records on file only date to April 2009.  So if the Veteran has since received additional relevant VA treatment for his service-connected disabilities, these records must be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).

Second, the RO must secure VA examinations to determine if the combined effects of the Veteran's service-connected PTSD disability, abdomen disability, splenectomy disability, malaria disability, and left cheek scar disability render him unable to secure and follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007); Gary v. Brown, 7 Vet. App. 229, 232 (1994) (citing Martin (Roy) v. Brown, 4 Vet. App. 136, 140 (1993)); Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (all remanding TDIU claims to obtain a medical evaluation concerning the effect of service-connected disabilities on a Veteran's ability to secure employment).  In this respect, the last VA examination that addressed the severity of the Veteran's PTSD and his   ability to secure gainful employment is dated in June 2008, over four years ago.  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Since 2008, it appears the Veteran has undergone additional surgeries and treatment.  

In addition, the June 2008 VA psychological examination does not adequately address whether the combined effects of the Veteran's service-connected disorders, considered alone, prevent him from securing or following a substantially gainful occupation, without consideration of his nonservice-connected disorders and advancing age.  See Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).  Therefore, VA is required to afford the Veteran contemporaneous VA examinations to assess his potential entitlement to a TDIU.  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC must contact the Veteran to ascertain whether he has had any additional relevant treatment at a VA facility since April 2009.  Then the RO/AMC must secure all records of relevant VA medical treatment dated after April 2009, including records from the VA Medical Center (VAMC) in Fayetteville, North Carolina.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  After securing any additional medical records, the RO/AMC must schedule the Veteran for a VA examination by the appropriate clinician(s) for the Veteran's abdomen disability, splenectomy disability, malaria disability, and left cheek scar disability.  The purpose of the examination is to determine the current nature and severity of the Veteran's service-connected disorders, their impact on his daily activities, and their effect on his occupational and social functioning.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests or X-rays.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his TDIU claim.  The claims folder must be made available to the examiner for review for the examination and the examination report must indicate whether such review was accomplished.  

The following considerations will govern the examination(s):

(a) After an interview and examination of the Veteran, the examiner must opine whether it is at least as likely as not (50 percent or more probable) that the combined effects of the Veteran's service-connected abdomen disability, splenectomy disability, malaria disability, and left cheek scar disability render him unable to secure or follow a substantially gainful occupation.  If there is a finding of unemployability, the examiner must address whether this originates from a single service-connected disability or a combination of service-connected disabilities.  

(b) In making this determination, the examiner must consider the Veteran's ability to work in both physical and sedentary employment settings.  The examiner must also consider whether physical or sedentary employment is consistent with the Veteran's employment history, educational background, previous training, and vocational attainment.  

(c) In making this determination, the examiner must NOT consider the effect of any nonservice-connected disabilities and advancing age (78).  

(d) In making this determination, the examiner must also opine whether it is at least as likely as not (50 percent or more probable) that the recent obstructed bowel disorder is related to or caused by or worsened by the Veteran's service-connected abdominal or splenectomy disorders.  See June 2008 VA psychological examination (noting that April 2008 hospitalization for an obstructed bowel disorder impacted the Veteran's ability to work); April 2008 Cape Fear Valley surgical report and CT scan for small bowel obstruction.  

(e) The examiner must provide a rationale for the opinions rendered, with consideration of the Veteran's interview and all pertinent medical and lay evidence of record.  

3. After securing any additional medical records, the RO/AMC must schedule the Veteran for a VA examination by an appropriate mental health clinician for the Veteran's PTSD disorder.  The purpose of the examination is to determine the current nature and severity of the Veteran's service-connected PTSD, its effect on his occupational and social functioning, and its impact on his daily activities.  The examination should include any diagnostic testing or evaluation deemed necessary.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claim.  The claims folder must be made available to the examiner for review for the examination and the examination report must indicate whether such review was accomplished.  

The following considerations will govern the examination:

(a) The examiner must take a detailed history from the Veteran as to the nature and severity of his service-connected PTSD disability.  If there is a medical or clinical basis for corroborating or discounting credibility or reliability of the medical history provided by the Veteran, the examiner must so state. A detailed rationale must be provided for any such finding.

(b) The examiner must provide detailed results of the mental status examination of the Veteran. 

(c) The examiner must assign a global assessment of functioning (GAF) score, with a full rationale for the score assigned. 

(d) The examiner must discuss the impact of the Veteran's PTSD disability on his ordinary activities of daily life. 

(e) After an interview and examination of the Veteran, the examiner must opine whether it is at least as likely as not (50 percent or more probable) that the Veteran's service-connected PTSD disability renders him unable to secure or follow a substantially gainful occupation.  If there is a finding of unemployability, the examiner must address whether this originates from his PTSD disability alone or from a combination of service-connected disabilities.  

(f) In making this determination, the examiner must consider the Veteran's ability to work in both physical and sedentary employment settings.  The examiner must also consider whether physical or sedentary employment is consistent with the Veteran's employment history, educational background, previous training, and vocational attainment.  

(g) In making this determination, the examiner must NOT consider the effect of any nonservice-connected disabilities and advancing age (78).  

(h) The examiner must provide a rationale for the opinion rendered, with consideration of the Veteran's interview and all pertinent medical and lay evidence of record.  

4.  The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the increased initial rating for PTSD and TDIU issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his attorney an opportunity to respond.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


